PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,593,115
Issue Date: March 14, 2017
Application No. 14/430,012
Filing or 371(c) Date: 20 Mar 2015
Attorney Docket No. 689370-15US 
:
:
:
:	DECISION ON REQUEST 
:                     FOR REFUND
:
:


This is a decision on the request for refund received May 12, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,200, stating in part that “[o]n September 2, 2021, Applicant filed a Request for Acceptance of Balance Due for Maintenance Fee Under 37 C.F.R. § 1.28(c) and paid $1,200 . . . for the 1st (3.5 year) maintenance fee.  On January 24, 2022, our deposit account was charged $1,200 . . . .for the 3.5 year maintenance fee.  On March 14, 2022, our deposit account was erroneously charged an additional $1,200 . . . a refund for the duplicate payment . . . is respectfully requested.”

A review of the Office records for the above-identified application shows that applicant filed a petition under 37 CFR 1.28 to accept a fee deficiency payment on September 2, 2021.  The petition was granted on February 4, 2022.  A fee deficiency payment was charged to petitioner’s deposit account in the amount of $1,200 on January 24, 2022 and on March 14, 2022, totaling $2,400.  The fee deficiency owed was $1,200.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,200 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions